eee

CONVENTION D'ASSOCIATION

entre :

La Générale des Carrières et des Mines

N° 770/11068/SG/GC/2007

14 Février 2007

Convention d’Association du 14 février 2007

TABLE DES MATIERES

1.1 Définitions
; 13 Genre et Pluriel ..

l 14 Annexes...
J LS Législation.
1! 1.6 Délais.

l 17 Interprétation Générale .
‘ 18 Engagements Tacites

; ARTICLE 3. OBTENTION DES AUTORISATIONS ET VALIDATIONS RELATIVES
ï À LA CONVENTION D'ASSOCIATION ns 8

| ARTICLE 4. REALISATION DE L’ETUDE DE FAISABILITE ET AVANCES..

; ARTICLE 5. CONCERTATION DES PARTIES ET AJUSTEMENTS —

ARTICLE 10, FINANCEMENTS DIVERS ;
| 10.1 Recrutement , Prise en charge des arriérés des salaires, des

comptes finals et avantages sociaux : …..
10.2 Autres projets de développement Gécamines

Convention d'Association du 14 février 2007

11.1 Financement
11.2 Coopération dans le financeme
11.3 Délais

12. DUREE DE LA CONVENTION D'ASSOCIATION — RESILIATION
ET SUSPENSION

12.1 Durée nn
12.2 Résiliation pour faute après la Date de Réalisation .
12.3: Suspension par les Parties de leurs obligations.

ARTICLE 13. STIPULATIONS, DECLARATIONS ET GARANTIES 18.
13.1  Stipulations, Déclarations et Garanties de United Resoutces et
de Gécamines…..…............................ 18
13.2  Stipulations, Déclarations et Garanties Additionnelles de
GÉCAMINES... nine 19

13.3  Stipulations, Déclarations et Garanties Additionnelles de
United Resources
13.4  Survivance des Stipulafions, Déclarations et Garanti

ARTICLE 14. PERMIS DE SEJOUR ET DE TRAVAIL.

ARTICLE 18. CLAUSE D'EQUITE inner. 23

ARTICLE 19. CONFIDENTIALITE rs 23

ARTICLE 20. DISPOSITIONS DIVERSES... CERN EEE NES 24
20.1  Amendements

202 Cession...
20.3 Disposition Null
204  Renonciation
20.5 Exclusivité.
20.6  Entier-Accord

Convention d'Association du 14 février 2007

20.7. Engagements Complémentaires. 4
20.8 Environnement 5
20.9 5
20.10 25

i
t
‘|

si
Li

u
11

j

POUR PHoTae ë
| COPIE €
| EDNEURUE. neena pe TE Û 9
6 ER BIVISIONN AIRE
ire 09 Mps nm

FN

l L, fer © a MATA

Das ist

Ces de

Convention d’Association du 14 février 2007

CONVENTION-D'ASSOCIATION

Entreprise Publique de droit congolais, immatriculée sous le n° 453 au Nouveau Registre du
Commerce de Lubumbashi, dont le siège social est au n° 419, Boulevard Kamanyola, B.P. 450,
Lubumbashi, République Démocratique du Congo, représentée aux fins des présentes
par Monsieur ASSUMANI SEKIMONYO, Président du Conseil d'Administration et Monsieur
Paul FORTIN, Administrateur-Délégué Général, dûment habilités à cet effet

ci-après dénommée « Gécamines »

D’UNE PART, ET :

United Resources AG,

Société de droit Suisse, ayant son siège social sis au n° 19, St Gallerstrasse, 8716 Schmerikon, :
Suisse, représentée par Madame Rebecca Gaskin, Administrateur-Délégué, dûment habilitée à cet
effet, ayant élu domicile conformément à l'article 23 du Code Minier auprès de Maître Jean-
Jacques Yoka Mampunga, Mandataire en Mines et Carrières, domicilié au n° 61, avenue
Tombalbaye, Commune de la Gomber GHShaS

ci-après dénommée « United

D'AUTRE PART.

A. Considérant que dans son aŸts
son intention de s’associer avec un partenaire en vue de rentabiliser le siège de Kipushi (tel que
décrit dans les « termes de référence » de Septembre 2006 préparés par Gécamines concernant le
projet de relance des activités du siège de Kipushi) par loptimisation des performances des unités
de production (mine et concentrateur} au moyen d’un apport financier, technique et commercial.

B. Considérant que United Resources a soumissionné à cet appel d'offres par son offre
déposée en date du 28 octobre 2006 (figurant en Annexe 1 ci après) auprès de Monsieur
l’Administrateur-Délégué Général, sous couvert de la Direction Technique, Boulevard.
Kamanyola, n° 419, à Lubumbashi, République Démocratique du Congo. *

C. Considérant que l’offre présentée par United Resources a été reconnue comme la plus
avantageuse et a été de ce fait la seule retenue par Gécamines pour des négociations en vue de la
conclusion d’un contrat de joint-venture ainsi que cela résulte notamment du courrier en date du
15 décembre 2006 émanant de Gécamines (courrier référencé n°1.008/ADG/06, figurant en
Annexe 2 ci après) et que United Resources est désormais l'associé exclusif de Gécamines pour
ce qui concerne le Projet. l

Convention d’Association du 14 février 2007

fi conséquence, Gécamines et United Resources décident de conclure la présente
tion d’ Association (la « Convention » ou la « Convention d’Association »} en vue de
définir leurs droits, intérêts, devoirs et obligations mutuels dans le cadre de la constitution du
partenariat pour la relance des activités du siège de Kipushi.

CONVENTION

45 Les Parties conviennent ce qui suit :

ARTICLE 1.
DEFINITIONS ET DISPOSITIONS GENERALES

11 Définitions

Dans la présente Convention, en ce compris ses Annexes, les termes suivants portant
| une majuscule, auront la signification suivante :

sique nommée par le Conseil
son remplaçant éventuel.

«Administrateur-Délégué» signifie la PAUSE
d'Administration pour assurer la gestion éüurñalière de

CE D
es edéfinies dans l’article 1.4 de la présente Convention
£ NU

dr
« Assemblée Générale » signifie as blé générale de KICO. + ;

« Annexe(s) » signifie les annexes
| d’Association.

| « Avances » signifie tous les fonds
KICO ou à des tiers pour le compte de
ou encore par des tiers, et ce en vue de

| Production Commerciale.

« Bien Amodié » signifie les biens spécifiés par les Parties conformément aux Annexes n° 3 et
n°5 à la présente Convention.

« Budget » signifie une estimation détaillée et un calendrier de tous les frais à exposer par KICO
relativement aux programmes détaillés de Prospection, Développement, Exploitation et
Commercialisation, ainsi que toutes reccttes y-afférentes, approuvés par les Parties à travers les
organes qui les représentent. :

« Chiffre d'Affaires Brut » signifie toutes les recettes de KICO issues de la Commercialisation
des Produits par KICO, sous la déduction (i) des taxes éventuelles à exportation ou autres taxes
actuelles ou fütures à l'exclusion de l'impôt sur le chiffre d’affaires ou de limpôt sur les sociétés
et de la redevance minière et (ii) des frais visés à l’article 240 du Code Minier, À savoir les frais

[ « Certificat d'Exploitation » a la même signification que « Permis d'Exploitation ».

Convention d'Association du 14 février 2007

ie» signifie la Loi n°007/2002 du 11 juillet 2002 portant Code Minier, publiée au
BSÆI de la République Démocratique du Congo dans le numéro spécial du 15 juillet

02 Sms que le Décret n°038/2003 du 26 mars 2003 portant Règlement Minier publié dans le
Journal Officiel de la République Démocratique du Congo dans le numéro spécial du 1“ avril
2003.

« Commercialisation » signifie la mise en vente des Produits.

« Conditions non Concurrentielles » se rapportent à des transactions conclues avec des Sociétés
Affiliées à des termes et conditions qui ne correspondent pas à celles du marché et qui profitent à
la Société Affiliée.

« Conditions Concurrentielles » se rapporte à des transactions conclues avec des Sociétés
Affiliées à des termes et conditions qui correspondent à celles du marché.

« Conseil d'Administration » signifie le conseil d'administration de KICO.

« Contrat d'Amodiation » signifie le contrat de louage d’une partie des droits miniers couverts
par le Titre Minier du Permis d'Exploitation n° 481, à conclure entre Gécamines et KICO dans
les conditions prévues à l’article 7 ci-dessous, conformément aux prescrits des articles 177 et
suivants du Code Minier.

« Contrats de Consultant » signifie les contrats de prestation de Services à conclure par KICO

avec United Resources ou Gécamines ou un Ti. le cadre du Projet et ses amendements

éventuels. Tac PATISG
SE

« Convention » ou « Convention d’,
préambule et ses Annexes, ainsi que s,

ù ‘
signifie!
exclusion

« Date de Début de la Producti

a date à laquelle commence
l’exploitation commerciale du Bi di

n!, Amodi les traitements miniers et

métallurgiques effectués à des fins W'éssai dufän! ‘Période Ae mise au point initiale: des
installations industrielles. GAL S
€

fe

[PES

« Date de Réalisation » signifie la date à laqui
() le Pacte d’ Actionnaires ét les Statuts auront été signés par les Parties ; et
(ii) KICO aura été valablement constituée et disposera de la personnalité morale ; et
Gi) le Contrat d’Amodiation entre Gécamines et KICO aura été signé et toutes les
formalités nécessaires relatives à sa légalisation et à son enregistrement auront été
effectuées.
« Date de Fin de l'Etude de Faisabilité » signifie la date, telle que notifiée par United Resources
à Gécamines, à laquelle United Resources met un terme à l'Etude de Faisabilité, dans les limites
de l’article 4. l

« Date d'Entrée en Vigueur » signifie la date d'effet de la Convention d’Association telle que
déterminée à l’article 20.10 ci-après.

‘ Convention d’Association du 14 février 2007

s » signifie toute dette, demande, action, procédure, grief, requête, devoir et obligation
ture, quelle qu'en soit la cause en rapport avec la présente Convention d’Association.

« Dépenses » signifie toutes les dépenses, charges, impôts, redevances, intérêts, frais ou autres
généralement effectués où supportés directement ou indirectement par United Resources et/ou
Gécamines en rapport avec le Bien Amodié, que ce soit dans ie cadre de la phase préparatoire du
Projet, de l'Etude de Faisabilité, de la Prospection, ou après lors du Développement ou de
l'Exploitation, et que ces Dépenses aient été effectuées avant ou après la Date d'Entrée en Vigueur
en ce compris les Dépenses de Prospection. S'agissant des Dépenses relatives à la phase
préparatoire du Projet (c’est-à-dire celles encourues jusqu’à la date de signature de la présente
Convention), celles-ci signifient toutes dépenses, obligations et responsabilités de toute espèce et
de toùte nature exposées ou supportées en rapport avec la phase préparatoire, en ce compris les
frais de déplacement, de logement, d'étude, honoraires, salaires, rémunération, loyers, avantages
en nature de toute Persanne mise au travail en rapport avec la phase préparatoire. Les Dépenses
de United Resources relatives à la phase préparatoire seront plafonnées à cinq millions de dollars
américains (5.000.000 USD) et celles de Gécamines à cinq millions de dollars américains
(5.000.000 USD). :

« Dépenses de Prospection » signifie toutes dépenses, obligations et responsabilités de toute
espèce et de toute nature exposées ou supportées en rapport avec la Prospection du Bien Amodié,
en ce compris, sans que cette énumération soit limitative, les dépenses exposées ou supportées en
rapport avec tout programme de Prospection en surface ou souterraine, d'examen géologique,
géophysique et géochimique, de forage, d'extraction et d'autres travaux souterraîns, d'essais et de
tests métallurgiques, d'études environnementales, paur.la préparation et 1a réalisation de l'Etude

f iréeu de mise à jour nécessaires dans le
production du Bien Amodié ;
es en nature (légaux ou extra-
Prospection, en ce compris le

F, ion des minerais et de la récupération
des Produits, en ce compris la constructiohQ@da, ;réhakilitagiof du concentrateur, d'une usine de
traitement métallurgique ou toutes, autres amêttoratiens destinées aux Opérations, ainsi que la
préparation de plans de financement.

« Etude de Faisabilité» signifie l'étude menée par United Resources directement ou
indirectement et relative à la faisabilité et aux conditions de mise en œuvre du projet de relance:
des activités du siège de Kipushi, telle que décrite à l’Article 4 ci-après.

« Exercice Social » signifie l'année calendaire.…

« Exploitation » signifie les travaux miniers, d'extraction, de production, de traitement, de
manutention, de concentration, de traitement métallurgique, de raffinage et les autres traitements
des Produits et de réhabilitation des sites miniers.

« Force Majeure » a la signification décrite à l'Article 17 ci-après.

« Jour Ouvrable » signifie tout jour autre que le samedi, le dimanche o:
République Démocratique du Congo.

Convention d'Association du 14 février 2007

signifie la société commune à créer par les Parties conformément aux termes de la
Ë Convention d’Association. La dénomination sociale sera : Kipushi Corporation SARL,

«Normes Internationales d'Information Financière» signifie les principes comptables
généralement admis dans l'industrie d'exploitation minière internationale.

« Opérations » signifie la Prospection, le Développement, l'Exploitation, le Transport, la
Commercialisation, et toutes autres activités nécessaires pour le bon déroulement du projet de
relance du siège de Kipushi.

« Partie(s) » signifie Gécamines et United Resources, signataires de la présente Convention
d’Association ainsi que leurs successeurs et cessionnaires autorisés respectifs.

« Partie Affectée » à la signification décrite à l'Article 17 ci-après.

« Pacte d’Actionnaires » signifie l’accord définissant les droits et obligations des Parties en leur
qualité d'actionnaires de KICO à conclure dans les termes figurant à l’article 6 ci-après.

« Personne» signifie toute personne physique, société, partenariat, entreprise commune,
association, filiale commune, trust, organisation sans personnalité juridique ou tout
gouvemement, ou tout organisme ou sudo politique de tout gouvernement.

« Permis d'Exploitation » signifie le cerf fi cat PNR n° CAMI/CE/348/2006 appartenant

< ea :
« Produits » signifie le les métaux e: fautes rue séances fe provenant du Projet de

détgill£e des opérations à ‘mener et des
e so née préparée pér l'Administrateur-Délégué après
fagprou Fouvée par! JE Génseil d'Administration.
bi
Sur, ou relatives au Bien Amodié et toutes les

objectifs à atteindre, pendant une pl
consultation des actionnaires de KIC!

« Projet » signifie toutes les opérations ne
activités en rapport avec celles-ci.

« Prospection » signifie toutes les activités visant à vérifier l'existence, l'emplacement, la
quantité, la qualité ou la valeur économique des gisements relatifs au Bien Amodié, ÿ compris
toute activité de forage.

« Sociétés Affilides » ou «Affiliés » signifie toute société ou entité qui directement ou
indirectement, contrôle à plus de 50% une Partie ou est contrôlée à plus de 50% par une Partie ou
toute société ou entité qui directement ou indirectement, contrôle ou est contrôlée à plus de 50%
par une société ou entité qui elle-même contrôle ou est contrôlée à plus de 50% par une Partie.
Contrôle signifie le pouvoir de droit ou de fait d’exercer une influence décisive sur La désignation
de la majorité dés administrateurs ou gérants de celle-ci ou sur l'orientation de sa gestion,
notamment :

L Lorsqu'il résulte de la détention de la majorité des droi
l’ensemble des actions, parts ou droits d’associés de la société en

Convention d’Association du I4 février 2007

Lorsqu'un associé a le droit de nommer ou de révoquer la majorité des
dministrateurs ou gérants ; :

3. Lorsqu'un associé dispose du pouvoir de contrôle en vertu des statuts de la
société en cause ou de conventions conclues avec celle-ci ;

4. Lorsque, par l'effet de conventions conclues avec d’autres associés de la société
en cause, un associé dispose de la majorité des droits de vote attachés à l’ensemble des
actions, parts ou droits d’associés de celle-ci ; ou

5. En cas de contrôle conjoint.
« Statuts » signifie les statuts de KICO.

« Taux de Référence » signifie le taux d'intérêt LIBOR à un an plus 3% et plus le coût de
l’assurance pour risques politiques.

«Titre Minier » signifie le Certificat d'Exploitation n° CAMU/CE/348/2006 du 02 mars 2006,
détenu par Gécamines et partiellement amodiés pour l'exploitation du Bien Amodié, tel
qu’enrégistré au Cadastre Minier comprenant les actifs mobiliers ou immobiliers en ce compris,
sans limitations tous les bâtiments administratifs et infrastructures.

« Transport » signifie le transport des Produits ou d’autres éléments dans le cadre du Projet.

12 Devises

Sauf s'il est expressément stipulé autrement férence à une devise dans la
présente Convention se rapporte au dollar des E TEA
Ka 7 LE
le] \
x

13 Genre et Pluriel SN
JON
mascy ip inclut le genre féminin

1.4 Annexes

Les Annexes suivantes, jointes à la p
Convention d’ Association et y sont incorporées pè

pertie itégrante de la présente

Annexe 1 : L'offre du 28 octobre 2006 de United Resources déposée à Gécamines.

Annexe 2: Lettre Gécamines n° 1008/ADG/06 du 15 décembre 2006 adressée à United
Resources.

Annexe 3: Certificat d'Exploitation et Carte faisant apparaître le(s) gisement(s) du siège de‘
Kipushi et leurs coordonnées géographiques.

Annexe 4 : Description de l'Etude de Faisabilité.
Annexe $ : Liste des biens à amodier en faveur de KICO.
En cas de contradiction entre les dispositions d'une Annexe et les termes et conditions de la

présente Convention d’ Association, les termes et conditions de Ia présente Convention SAS
prévaudront. ce

|
|
|
|
|
|
|
|

Convention d’Association du I4 février 2007

Législation

a présente Convention d’Association sera régie et interprétée selon les dispositions du
droit de la République Démocratique du Congo et, en cas de lacunes ou à des fins d’interprétation,
selon les principes de droit commercial international.

1.6 Délais
Pour le calcul des délais dans lesquels ou suivant lesquels un acte doit être posé ou une
démarche entreprise en vertu de la présente Convention d’Association, la date de début de ce délai ne

sera pas prise en compte, tandis que la date de la fin de ce délai le sera. Si le dernier jour d'un tel délai
n'est pas un Jour Ouvrable, ce délai prendra fin le Jour Ouvrable suivant.

17 Interprétation Générale
Dans la présente Convention d’Association, sauf s'il est expressément disposé autrement :
(a) La présente Convention d’Association : Les mots “par la présente” et les

autres mots de même portée se réfèrent à la présente Convention d’Association comprise comme
un tout et pas seulement à un article, à une section ou à une autre subdivision quelconque,

(b) Titres : Les titres n'ont qu'une fonction de facilité : ils ne font pas partie de la
présente Convention d’Association et ne peuvent servir à l'interprétation, à la définition ou à la
limitation de la portée, de l'étendue ou de l'intention de cette Convention d’Association ou d'une
quelconque de ses dispostions.

(c) Loi : Toute réfé

d'exécution qui pourraient être dé.
ou une telle mesure d'exécution.

18 Engagements Tacites

La présente Convention d’Association ne comprend pas d'engagements tacites, si ce n'est
l'engagement d'exécuter la présente Convention d’Association loyalement et de bonne foi.

ARTICLE 2.
OBJET

(a) Par la présente Convention d'Association, les Parties ont décidé de s'associer
pour la Prospection, le Développement, l'Exploitation du Bien Amodié et la Commercialisation.

(b) La présente Convention d’Association a pour objet de définir les termes et
conditions de la Prospection, du Développement, de l'Exploitation du modié, de la
Commercialisation par KICO et les droits et obligations respectifs Hes et en
leur qualité d'actionnaires de KICO.
Convention d’Association du 14 février 2007

Les Parties conviennent de démarrer la mise en œuvre de leur accord au titre de
ntion d’Association selon les phases chronologiques suivantes : °

Réalisation de l’Etude de Faisabilité dans les termes prévus à l’article 4 ci-après ;

: 2. Concertation des Parties en vue de procéder aux ajustements rendus nécessaires
N par l’Etude de Faisabilité selon les termes prévus à l’article 5 ci-après ; #

3. Constitution de KICO et signature du Pacte d’Actionnaires selon les termes
: prévus à l’article 6 ci-après ;

4. Signature du Contrat d’Amodiation du Titre Minier au profit de KICO selon les
, termes prévus à l’article 7 ci-après ;

: 5. Versement à Gécamines d’un montant non remboursable de quinze millions de
dollars Etats-Unis d’Amérique (15.000.000 USD), au titre de solde du droit d’accès au
gisement (pas de porte} dans les termes prévus à l’article 9 (b) ci-après. 2

(d) Sous réserves des résultats de l’Etude de Faisabilité, les objectifs de
H production envisagés par les Parties sont les suivants : :

1. Atteindre la production de soixante seize mille (76.000) tonnes de zinc métal par
; an dès la quatrième année après le démarrage du Projet,

2. Atteindre la production de ceñftrente ilie (139.000) tonnes de zinc métal

par an dès la septième année du Pfojet. | DE

| (e) Sous réserve d ésultats de Ent de Esabilité, ce Projet nécessitera
plus ou moins un investissement dd äfeux Vent deux milhids de dollars des Etats-Unis
d'Amérique (222.000.000 USD). # j
% :
&

En

2 :

RTICLE 3.

OBTENTION DES AUTORISATIONS ET VAE
CONVENTION D’

Gécamines confirme avoir obtenu les autorisations du conseil d'administration et des
autorités de tutelle pour finaliser la présente Convention d’ Association

; ARTICLE 4. +
| REALISATION DE L'ETUDE DE FAISABILITE ET AVANCES

United Resources assumera la res
compte de KICO. L’Etude de Faisabilité dél

Convention d’Association du 14 février 2007

description de PEtude de Faisabilité et notamment de ses objectifs ainsi que des pré-
dus de Gécamines afin que United Resources puisse réaliser cette étude figure en
Annexe 4. L’Etude de Faisabilité présentée par United Resources devra être bancable.

Sur demande de United Resources, Gécamines désignera les experts pour participer à la
préparation de l'Etude de Faisabilité (sans toutefois disposer d'un pouvoir de décision quant à cette
étude). La rémunération de ces représentants sera comprise dans les frais de l'Etude de Faisabilité et
fera partie des Dépenses de Prospection. De plus, United Resources pourra demander à Gécamines
de prester d'autres services spécifiques, à un prix à fixer de commun accord et sous réserve de la
disponibilité des services de Gécamines sollicités; les frais de ces services seront inclus dans les
Dépenses de Prospection.

United Resources tiendra trimestriellement Gécamines informée de la réalisation de
l'Etude de Faisabilité moyennant la transmission d’un document écrit. United Resources devra
notifier la Date de Fin de l'Etude de Faisabilité dans le délai prévu à l’alinéa 1° ci-dessus. Dans le
mois de la Date de Fin de l’Etude de Faisabilité, United Resources communiquera à Gécamines
VPEtude de Faisabilité ainsi qu’un rappoït présentant les résultats, les coûts et conclusions de cette
étude.

ARTICLE 5. L
CONCERTATION DES PARTIES ET AJUSTEMENTS - DETERMINATION DE LA

5.1
Ne Pr n
Les Parties conviennent de se ( 2 compter de la Date de Fin
de l'Etude de Faisabilité et pendant une futée de Kate in de convenir de bonne foi
des éventuels aménagements qu’il convi nürait d'appérter à la présent Convention d’Association,
en particulier si les résultats de l’Eni à révèlent. des éléments ou des coûts

supplémentaires de nature à modifier l’éco:

5.2 Détermination de la Date de Réalisation

Pendant cette période, les Parties conviendront d’un commun accord de la Date de
Réalisation, étant convenu que cette dernière devra en tout état de cause intervenir au plus tard dans
les trois (3) mois de la Date de Fin de l'Etude de Faisabilité, sous réserve de l'obtention dans ce délai
du Décret Présidentiel autorisant la création de KICO,. En cas de retard dans l’obtention de ce Décret
Présidentiel, le délai de trois mois visé ci-dessus sera décalé d’autant.

Les Parties s’accorderont également sur le calendrier de signature des différents actes
concernés et d'achèvement de toutes les formalités nécessaires de sorte que toutes les actions et tous
les actes devant être réalisés et conclus le soient à la Date de Réalisation.

PCUK PHOINCUBIE LERTIFIEE
CONFORME à HEUMEACHELE. lun
LE GREFrIrR DIVIS SIONNAIRE,

ne ne ne ne re

Convention d’Association du 14 février 2007

Intervention en ças d’incident sur le Bien Amodié

Durant la période de l’Etude de Faisabilité, en cas d’incident pouvant compromettre la
survie du Projet, Gécamines pourra demander-à United Resources d'intervenir pour y remédier.
United Resources est disposée à assister Gécamines dans ce cas ét dans les limites de ses moyens.
Les dépenses y afférentes devront ultérieurement être prises en charge par KICO au titre
d’Avances.

Gécamines utilisera, pendant la période couvrant l'Etude de Faisabilité, le concentrateur
de Kipushi pour traiter les rejets cupro-cobaltifère de la mine de Kasombo, afin de faire face aux
charges du personnel qu’elle est appelée à supporter pendant cette période.

5.4 Concertation

En cas de résultats négatifs de l’Etude de Faisabilité ou de contestation des résultats de
cette dernière, les Parties se rencontreront pour se concerter sur la poursuite de leur collaboration
et le cas échéant ses modalités. En cas de désaccord, les Parties seront libres de mettre en œuvre
Ja procédure de règlement des différends visés aux articles 15.1 et 15.2.

__ ARTICLES.
CONCLUSION DU PACTE D’ACTI

ONSTITUTION DE KICO

ré signé.

à x acte d’Actionnaires (qui sera
préparé par United Resources et revu|fé Gécämii qui dons
n ï

domporter les caractéristiques

Prospection, de Da eopement et S'Éxploitios du Bien Amodié et de Commercialisation,
KICO aura notamment les obligations suivantes :

- assurer la Prospection, ‘le Développement et l’Exploitation du Bien Amodié ;
- assurer la Commercialisation ;
- rembourser et rémunérer les Parties tel que prévu dans la présente Convention ;

- se conformer aux principes régissant les procédures de gestion administrative,
financière et autres, la politique fiscale et les critères de recrutement du personnel,
tels que recommandés par l'Etude de Faisabilité ;

- faire face À toutes ses obligations en tant que société dotée d'une personnalité -
juridique, notamment en se conformant aux normes tecl esd'exploitation
minière et de l’environnement ainsi qu’à la législation en vigf

-10-

Convention d'Association du 14 février 2007

la mesure du possible, recourir aux services de Gécamines pour les prestations
services, marchés de travaux et de fourniture que celle-ci est en mesure de fournir
KICO.

(b) Transferts des titres

1. Droit de-préemption au profit de chaque Partie en cas de cession à un tiers des
titres de KICO ;

2. Agrément de tout nouvel actionnaire par le Conseil d'Administration de KICO ;

3. Transfert libre par une Partie de tous ses titres à une Société Affiliée aux
conditions suivantes : k ‘

() avant que la Société Affiliée cesse d'être une Société Affiliée, elle recédera les
titres à la Partie auquel elle était affiliée ou à une Société Affiliée de cette Partie, qui
prendra le même engagement à l’égard de l'autre Partie, :

(ii) la Partie cédante sera garant du respect par sa Société Affiliée des
engagements résultant de la présente Convention d’Association,

4. Transfert libre par une Partie d’une minorité de ses titres à un organisme
multilatéral de développement (y compris la Société Financière Internationale et
Industrial Development Corporation) : le fraction minoritaire qui peut être
cédée en vertu de la présente dispositiefi

par la Partie concernée lors de la c

5. Autorisation pour sune
financiers sous réserve de resp
* i

6. Dispositions organisant
d’agrément ;

LA Adhésion de tout nouvel actici
8. Sans préjudice des, dispositions des articles 6.1-(b)-3 et 6.1-b)-4 qui restent

applicables, aucune cession d'actions à des tiers ne pourra intervenir jusqu’à la Date de
Début de la Production Commerciale. d

(c} Administration et Direction de KICO

1. Organisation de l'administration et de la direction de KICO conforme aux Statuts.
Gécamines disposera d’un Vice Président au sein du Conseil d'Administration ;

2. Conduite des Opérations par l’Administrateur-Délégué conformément aux
Programmes et Budgets :

3. Elaboration des Programmes et Budgets par l’Administrateur-Délégué, après
consultation des Parties ; ;

4. Approbation des Programmes et Budgets par le Conseil d’Adminj

Convention d'Association du 14 février 2007

Ë Information périodique par  l’Administrateur-Délégué au Conseil
> Administration comportant notamment : °

() les rapports d'avancement trimestriels comprenant les détails des Dépenses et
des recettes en rapport avec le Budget adopté,

(ii) les sommaires périodiques des informations collectées,

(fi) les copies des rapports concernant les Opérations,

(iv) le rapport final détaillé, dans les soixante (60) Jours Ouvrables suivant

! l'achèvement de chaque Programme et Budget, qui comprendra une comparaison entre

les Dépenses et les recettes réelles d'une part, et les Dépenses et les recettes budgétisées

d'autre part, ainsi qu'une comparaison entre les objectifs du Programme et les résultats

! atteints, tous les autres rapports qui pourraient être raisonnablement requis par le
Conseil d’ Administration ;

6. Autres dispositions.

(d) Remboursement des Avances et dividendes

; Remboursement par KICO à United Resources et à tout tiers concerné de l’intégralité
des Avances faites jusqu’à la Date de Début de la Production Commerciale, y compris les
intérêts, avant de procéder à toute distribution de dividendes ou acompte sur dividendes au profit
3 des actionnaires, dans la limite d’un montant représentant 75% du bénéfice distribuable, et
versement du solde du bénéfice distribuable sous forme de dividendes aux actionnaires de KICO.
Toutes les Avances porteront intérêt à un au Taux de Référence, calculé
semestriellement, à terme échu.

{
tes fe réputatiqh internationale ;
eue 2
2.

C ément au Plan Comptable
Général Congolais et aux Normes\fffe: ès d’ on Financière ;

3. Les livres de comptes et les
dollars des Etats-Unis d'Amérique et convertis en Francs Congolais à la clôture des
écritures aux fins de publications, d'enregistrement ou d'établissement de déclarations en
République Démocratique du Congo, en utilisant le taux officiel en vigueur le dernier
Jour Ouvrable de l'Exercice Social concerné.

(f} Interprétation — litiges

-_ Congo et, en cas de lacunes ou à des fins d'interprétation, les principes de droit commercial
international.

2. Règlement des litiges par une procédure d'arbitrage à la Chambre de Commerce
Internationale de Paris (CCI Paris). Avant tout recours à l'arbitrage, les Parties

| 1. Droit applicable : les dispositions du droit de la République Démocratique du

Convention d’Association du 14 février 2007

(g) Durée

La durée du Pacte d'Actionnaires sera équivalente à celle de KICO.

{h) Groupe de Travail Interne

a . Un groupe de travail interne composé au plus de deux représentants pour Gécamines et
i. deux représentants pour United Resources sera créé par le Conseil d'Administration qui

déterminera les conditions dans lesquelles ce groupe de travail sera constitué et chargé d’étudier
ot les questions que lui soumettra l'Administrateur-Délégué en rapport avec la marche générale de
i KICO, étant précisé que ce groupe de travail interne n’aura pas de pouvoir décisionnel mais sera
l chargé de rendre des avis.

6.2 Constitution de KICO
À la Date de Réalisation :

h (a) KICO devra avoir été constituée et ses Statuts (qui sera préparé par United
Resources et revu par Gécamines) devront avoir les caractéristiques suivantes :

EL Une Société par Actions à Responsabilité Limitée (SARL) de droit congolais

2. Le capital social de KICO sera réparti de la façon suivante :
United Resources : 63%
Gécamines : 37%, non diluables.

+
| 3. Le capital social de KICO cr TOBX million Gt
. Unis d’ Amérique {1.500.000 US! ti ement souscrit elibéré en espèces et sera
it composé de deux catégories d’ac (as: [x | actiôns le catépotie À seront détenues par
| United Resources et les actions, & ci B: Ft détenues par Gécamines. Le
pourcentage des actions de tatégté 1 able, avaht la Date de Début de la
Production Commerciale.

Lorsqu'il s’agit de modifications aux- Statuts, les actionnaires présents où représentés
doivent posséder la moitié au moins du nombre total des'parts sociales. Si cette condition
n’est pas remplie, un procès-verbal de carence est dressé, une nouvelle convocation est
nécessaire et la seconde assemblée délibère valablement quel que soit le nombre de parts
sociales possédées par les associés présents où représentés.

lesquels il est pris part au vote. Si la modification concerne l’objet social ou la nationalité
de KICO, la majorité requise est portée aux quatre-cinquième des voix.

La distribution de dividendes en nature sous forme de Produits sera décidée par
l’Assemblée Générale statuant à l'unanimité.

: | Aucune modification ne peut être décidée qu’à la majorité des trois quarts des voix pour

Convention d’Association du 14 février 2007

sera administrée par un Conseil d'Administration élu par l’Assemblée
ctionnaires statuant à la majorité simple ;

Le Congeil d'Administration sera composé de’ sept (7) membres dont quatre (4)
seront proposés par United Resources et trois (3) par Gécamines ;

7. Le Conseil d'Administration ne délibèrera valablement que si la moitié au moins
de ses membres (soit 4 administrateurs dans un conseil d'administration en comprenant 7)
sont présents ou représentés ;

8. Les décisions du Conseil d'Administration seront prises à la majorité des voix
des membres présents ou représentés ;

9. Le Président du Conseil d'Administration sera nommé par le Conseil
d'Administration sur proposition de United Resources. Il ne participera pas à la gestion
quotidienne de KICO ;

10. Un Administrateur-Délégué sera nommé par le Conseil d'Administration sur
proposition de United Resources. Il gérera, dirigera et contrôlera les Opérations
conformément aux Programmes et Budgets adoptés.

{b} KICO devra avoir la personnalité morale. =

6.3 Mise en œuvre dés dis] ant les actionnaires

Chaque Partie votera ou fera af
entier effet aux dispositions de la p:
KICO conformément aux règles défi

e Convention et les Statuts de
s toute la mesure permise par
e que ses délégués votent les

En cas de contradiction en! %es dis] e
KICO, les dispositions de la présent Gpnventiors'eppliqueront"
Ja loi. Chaque actionnaire s'engage Ÿ Voter ou faire en
modifications des Statuts de KICO n: r la contradiction en faveur des
dispositions de la présente Convention. En ion entre la présente Convention et le
Pacte d’Actionnaires, les Parties se rencontreront en vue de décider des modifications à apporter.

Toute Personne qui deviendra actionnaire de KICO sera liée par les dispositions de la
présente Convention et devra marquer son accord sur les termes de celle-ci en remettant aux
Parties un document écrit dans lequel elle déclare sa volonté d'être liée par les conditions de la
présente Convention et indique une adresse où les notifications prévues à la présente Convention
pourront lui être faites. Chaque Partie stipule et accepte qu'après qu'un tiers à marqué son accord
sur les conditions de la présente Convention, chacune d'elles sera liée à l'égard de chacun de ces
tiers et que, de la même façon, chacun de ces tiers sera lié à l'égard de chacune des Parties.

Les dispositions de la présente Convention relatives aux titres s'appliqueront mutatis
mutandis à tous les titres dans lesquels ils pourraient être convertis, modifiés, reclassifiés,
redivisés, redésignés, rachetées, subdivisés ou consolidés; également, à tous les titres quelconques
auxquels les actionnaires de KICO auront droit à titre de dividendes ou de dés mgayable en
titres ou qu'ils souscriraient à l° avenir. LS

Convention d'Association du 14 février 2007

ARTICLE 7.
TITRE MINIER - CONTRAT D’AMODIATION

Gécamines déclare et garantit à United Resources qu’elle détient tous les droits sur le Titre
Minier lui permettant de conclure la présente Convention d’Association et à terme le Contrat
d’Amodiation, de sorte que KICO puisse jouir à titre exclusif du Bien Amodié pendant une durée de
trente (30) ans à compter de la date de la signature du contrat d’ Amodiation.

. Gécamines s’engage irrévocablement auprès de United Resources à solliciter dès à présent,
et garantit qu’elle obtiendra au plus tard à la Date de Réalisation, le renouvellement du Titre Minier à
l'expiration de la durée actuellement en cours de ce dernier (soit le 3 avril 2009). A cet effet,
Gécamines effectuera de concert avec United Resources l’ensemble des formalités permettant
d’obtenir ce renouvellement et Gécamines donne par la présente Convention mandat aux
Mandataires en Mines et Carrières des Parties d'effectuer, dès la signature de la présente Convention,
l’ensemble desdites formalités, et ce aux frais de United Resources. .

Les présents engagements et garanties constituent une condition essentielle et déterminante
de la décision de United Resources de conclure là présente Convention d’Association.

Les Parties s'engagent à ce que KICO et Gécamines aient à la Date de Réalisation :

(a) signé le Contrat d'Amodiation (qui sera préparé par United Resources et
revu par Gécamines et KICO) précisant le Bien Amodié à KICO ; Ce contrat sera légalisé et
enregistré au Cadastre Minier conformément au Code Minier ;

€) procédé à toutes les formalités nécessaires pour donner plein effet au
Contrat d’Amodiation.

Les Parties conviennent que KICO paiera à Gécamines un loyer annuel sur le Bien
Amodié équivalant à 0,5 % du Chiffre d'Affaires Brut, après le remboursement de
toutes les Avances consenties à KICO.

ARTICLE 8.
CONCLUSION DES CONTRATS DE CONSULTANT

KICO conclura des Contrats de Consultant à des Conditions Concurrentielles pour la
fourniture de prestations de services à son profit, Les Contrats de Consultant qui seraient conclus à

des Conditions Non Concurrentielles devront être approuvés par le Conseil d'Administration
moyennant une décision favorable des actionnaires détenteurs des actions de catégories A et B.

POUR PHATNCNRIE rERTIFIÉE

rt
Convention d’Association du I4 février 2007

; ARTICLES.
VERSEMENTS À LA GECAMINES

œ éd Resources versera à Gécamines, au titre de droit d'accès au gisement (pas de porte),
de vingt cinq millions de dollars des Etats-Unis d'Amérique (25.000.000 USD) de la
manière suivante :

(a) Dix millions de dollars des Etats-Unis d'Amérique (10.000.000 USD) à
la Date d’Entrée en Vigueur de la présente Convention d’Association ;

©) Quinze millions de dollars des Etats-Unis d’ Amérique (15.000.000 USD)
à la Date de Réalisation ;

Ces sommes seront payées! par chèques certifiés par une banque internationale de premier
rang et ne sont pas remboursables par Gécarnines.

ARTICLE 10.
FINANCEMENTS DIVERS

10.1 Recrutement, Prise en charge des arriérés des salaires, des comptes finals ét
avantages sociaux : !

(a) KICO étudiera, avec l’aide de Gécamines, les modalités et conditions selon
lesquelles KICO pourrait engager des anciens agents de Gécamines ayant travaillé au Siège de
Kipushi et qui souhaiteraient poursuivre leur activité au sein de KICO.

(b) Les Parties s'engagent à étudier, pendant et après la phase de l'Etude de‘
Faisabilité, les conditions dans lesquèl es t financées, directement ou indirectement, au moyen
de prêts ou d’arrangements, à nr duh” tri pouvant aller jusqu’à trente millions de dollars

des Etats-Unis d'Amérique N 000 USD), ‘la se en charge des arriérés des salaires,-des
comptes finals et avañta, iqux dés agents ines du siège de Kipushi. United Resources
s'engage à financer d & dodirsrterpent cett&plise en charge dans les quinze (15) mois de
la Date de Réalisation. Sen

102 Au o ment Gécamines

United Resources s'engage à Sen 56 à la Date de Réalisation le contrat de prêt
revolving d’un montant global cumulé -de*°58"000.000 USD (cinquante millions de dollars
américains) pour permettre à cetté € de réaliser d’autres projets de développement. La

de la conclusion du contrat de prêt. !

|
.
| -16-

|
l

Convention d'Association du 14 février 2007

ARTICLE 11.
FINANCEMENT DU PROJET ET DELAIS

Financement

(a) United Resources déploiera des efforts commerciaux raisonnables pour
mettre en place, au nom et pour compte de KICO), le financement nécessaire aux investissements
requis par l'Etude de Faisabilité et plus généralement pour financer le Projet et ce, jusqu’à la Date
de Début de la Production Cornmerciale. ‘

(b) Gécamines n'aura aucune obligation de faire des Avances, sauf dispositions
ou accord exprès contraire des Parties. Gécamines sera cependant informée des modalités de ce .
financement et pourra donner son avis sur celles-ci, le cas échéant. :

(c) Dès sa constitution, KICO reprendra à sa charge et remboursera, sur la base
de justificatifs, à United Resources, à Gécamines, ou à tous tiers concernés selon le cas,
l’ensemble des Avances faites par ces derniers, en ce compris les Dépenses relatives à l’Etude de
Faisabilité. Ces Avances porteront intérêt à un taux annuel égal au Taux de Référence, calculé
semestriellement, à terme échu.

(d) Les financements souscrits par KICO auprès de banques et d'institutions
financières se feront à des conditions de marché.

11.2 Coopération dans le financement

Gécamines est informée que United Resources ou KICO ont l'intention de se procurer en
partie le financement nécessaire pour le Projet auprès d'agences et de banques internationales et
United Resources confirme sa capacité pour ce faire. Gécamines accepte de coopérer pleinement
avec United Resources et KICO pour faciliter l’obtention d’un tel financement, notamment en
signant tous documents et en donnant toutes assurances pouvant être raisonnablement requises pour
contracter un tel financement ; étant cependant entendu que ceci ne comporte pas d'engagement
financier de la part de Gécamines.

113 Délais
@) L'Etude de Faisabilité déterminera les délais dans lesquels United Resources
mettra en place, au nom et pour: le compte de KICO, le financement nécessaire pour les
investissements devant mener à la production commerciale retenue sur base de l’Etude de
Faisabilité, Î

() Les délais de la construction des usines de traitement et les travaux de
réhabilitation de la mine seront précisés par l’Etude de Faisabilité,

(c) L’Etude de Faisabilité précisera la Date de Début de la Production
Commerciale.

bit, CERTIFIÈE

pOur FH Te AE Tes 700!
TE PAL

EMCERATIES

Convention d'Association du 14 février 2007
._ ARTICLE 12.
E LA CONVENTION D'ASSOCIATION — RESILIATION ET SUSPENSION
12.1 Durée
La présente Convention d’Association demeurera en vigueur jusqu’à la clôture de la
liquidation de KICO, sauf s’il est mis fin à la présente Convention de façon anticipée conformément

à ses termes.

12.2 Résiliation pour faute après la Date de Réalisation

En cas de manquement grave par l’une des Parties à l’une de ses obligations substantielles
après la Date de Réalisation, l’autre Partie devra la mettre en demeure d'y remédier. Si le
manquement perdure pendant une période de quarante cinq (45) Jours Ouvrables après la réception
de cette mise en demeure, l'autre Partie pourra, conformément à la procédure de règlement ‘des
différends convenue à l'Article 15, solliciter la résiliation de la présente Convention d’Association
etou poursuivre la réparation de son préjudice; étant cependant entendu que si la nature du
manquement considéré ne permet pas d'y remédier en quarante cinq (45) Jours Ouvrables, la Partie
souffrant du manquement ne pourra entreprendre d’action en résiliation dès lors que la Partie en :
manquement a commencé d'y remédier au cours de cette période de quarante cinq (45) jours‘et si elle
a ensuite continué d’y remédier et qu'il ait effectivement remédié à l'inexécution dans un délai
raisonnable accepté par l’autre Partie ou, à défaut d’un tel accord, déterminé conformément à la
procédure de règlement des différends convenue à l’article 15.1.

12.3 Suspension par les Parties de leurs oblis igations

En cas de manemens pre par “une 2) gties à l’une de ses obligations substantielles,
l’autre Partie pourra, après m :ên, demeure restée i tueuse pendant une période de quarante
cinq (45) Jours Ouvrablés, su$pendre 1 l'exécution des obligations corrélatives lui incombant en vertu
de la présente Convention d *ASsociation, jusqu'à ce qu'il sûit remédié à cette inexécution, et ce sans
préjudice des dispositions fidupant à Farticle 12.2 ci-dessus

$:," “ARTICLE H.
STIPULATIONS, r BECLARATIONS ET GARANTIES .

13.1 Stipulations, Déclarations et Garanties de United Resources et de Gécamines

United Resources et Gécamines stipulent, déclarent et garantissent, chacune pour ce qui la
concerne, aux autres actionnaires qui les représentent que :

(a) Constitution, Elle est une société valablement constituée selon les lois en
vigueur au lieu de sa constitution; elle est organisée et existe valablement selon ces lois et a le
pouvoir d'exercer ses activités dans les juridictiôns où elle les exerce.

() Pouvoir et Compétence. Elle a plein pouvoir et compétence pour exércer ses
activités, pour conclure la présente Convention d’ Association et toutes conventions ou actes visés
ou envisagés à la présente Convention d’Association, de même que pour exécuter toutes les
obligations et devoirs quelconques lui incombant aux termes de 3
d’Association.

; Convention d'Association du 14 février 2007

. !
{c) Autorisations. Elle a obtenu à la date des présentes toutes les autorisations
es où réglementaires nécessaires pour signer, remettre et exécuter la présente Convention
*Association et toutes conventions ou actes quelconques visés ou envisagés à la présente :
Convention d’Association; cette signature, cette remise et cette exécution : (i) ne contredisent ni
ne violent aucune disposition de ses statuts, aucune décision d'actionnaires ou d'administrateurs,
ni aucun accord, stipulation, contrat ou engagement quelconque auquel elle est partie ou-par
lequel elle est liée, et ne donne naissance à aucune charge en vertu de ces mêmes actes; et (ii) ne
violent aucune loi applicable,

(d) Signature Valable. La présente Convention d’Association a été valablement
signée et remise par elle et est, conformément à ses termes, valable, obligatoire et exécutoire à
son égard.

(€) Gécamines et United Resources stipulent déclarent et garantissent, par la
présente Convention qu’en leurs qualités d'actionnaires dans KICO, elles exerceront en tout
temps leurs droits de bonne foi et d’une manière conforme à leurs obligations respectives en vertu
de la présente Convention.

132  Stipulations, Déclarations et Garanties Additionnelles de Gécamines

Gécamines stipule, déclare et garantit que conformément aux termes du Contrat
d’Amodiation à conclure, le Bien Amodié n’est soumis à aucune charge, obligation, cession ou
sûreté quelconque en faveur de tiers et ne fait l'objet d'aucune procédure, revendication ou procès
qui pourrait remettre en question les droits exclusifs qui seront consentis à KICO au titre du
Contrat d’Amodiation.

laration et garantie, ainsi que l'engagement de les
respecter, constitue pour ce s une condition déterminante de la signature de la
présente Convention d’Association.  Îl ne peut être renoncé, en tout ou en partie, à une de ces
stipulations, déclarations et garanties que de façon expresse et par la Partie en faveur de laquelle la
stipulation, la déclaration ou la garantie est faite et toutes les stipulations, déclarations et garanties
survivront à l'exécution, à la remise et à la résiliation de la présente Convention d’Association.
Chaque Partie s'engage à indemniser et à tenir indemne l'autre Partie de toute Demande résultant de
toute violation d'une stipulation, déclaration ou garantie quelconque contenue dans la présente
Convention d’ Association.

, |
| ARTICLE 4.
PERMIS DE SEJOUR ET DE TRAVAIL

Gécamines se chargera, pour compte de KICO et aux frais de celle-ci, d'obtenir en temps
utile tous les visas, titres de sou et de travail et autres documents requis pour les 5 personnes

Convention d’Association du 14 février 2007

tique du Congo prête sa coopération aux efforts ci-dessus de Gécamines et de

|! ARTICLE 15.
. ‘  DIFFERENDS

l
15.1 Règlement Amiable

En cas de différend, litige ou Demande entre Parties né de la présente Convention
d’Association ou en relation avec celle-ci ou ayant trait à la violation de celle-ci, les Parties
concernées s'engagent, avant d'instituer toute précédure arbitrale ou judiciaire, et sauf urgence, à se
rencontrer pour tenter de parvenir à un règlement amiable. À cet effet, les présidents des Parties
concernées (ou les délégués de ceux-ci) se rencontreront dans les quinze (15) Jours Ouvrables de
l'invitation à une telle rencontre adressée par recommandée par la Partie fa plus diligente à l’autre
Partie. Si cette réunion n'a pas lieu dans ce délai ou si le différend ne fait pas l'objet d'un règlement
écrit signé par toutes les Parties concernées dans les quinze (15) Jours Ouvrables de la réunion, toute

Partie peut soumettre Le différend à arbitrage conformément aux dispositions suivantes du présent
Article 15.

15.2 Arbitrage

(a) Arbitrage Obligatoire. Tout différend, litige ou Demande né de la présente -

Convention d’Association ou en relation avec celle-ci ou ayant trait à la violation de celle-ci qui
ne sera pas réglé conformément à l'Article 15.1 sera résolu conformément au Règlement
d'Arbitrage de la Chambre de Commerce Internationale par trois arbitres désignés conformément
audit Règlement. Le siège de l’arbitrage sera Paris, France. La langue de l'arbitrage sera le
français étant précisé que les Parties pourront également soumettre tous documents, témoignages,
mémoires, et plaidoiries, oralement ou par écrit, en anglais avec traduction. La sentence arbitrale
sera rendue par écrit et en français.

(b) Sentence. La sentence des arbitres sera définitive et liera les Parties aussitôt
qu’elle aura été notifiée à chacune des Parties.

15.3  Renonciation à l'Immunité d'Exécution

Gécamines renonce expressément par la présente à toute immunité de juridiction et
d'exécution concernant les procédures de résolution des différends prévues au présent Article 15.

PCun Biaer ic CEOTIFIEE
CON GDRE UGR AU ne
LE GREFRES DIVMISIONNAIRE,

09 Rs 2007

TCNATI

Res D rsuanait”
; TANGIZYA MATA
A S

s Qhes de Lave

-20-

! Convention d’Association du 14 février 2007

ARTICLE i6.
NOTIFICATIONS

Notifications

Toutes notifications, requêtes, Demandes ou autres communications à faire en vertu de la
présente Convention d’Association seront faites par écrit et seront présumées avoir été valablement
Î i notifiées si elles ont été télégraphiées ou postées par courrier certifié ou recommandé avec port payé
: par l'expéditeur ou remises à personries aux adresses indiquées ci-après ou à toute autre adresse que

' la Partie à laquelle la notification est fee aura communiquée aux autres Parties par écrit.

Toutes les notifications seront faites : (i) par remise personnelle à la Partie; ou (ii) par
communication électronique, avec une confirmation envoyée par courrier enregistré ou certifié avec
accusé de réception; ou (iii) par coùrrier enregistré ou certifié avec accusé de réception. Toutes
: notifications seront valables et seront présumées avoir été faites : (i} en cas de remise à personne, à la .
date à laquelle elle a été remise, si la remise est opérée pendant les heures ouvrables normales et,
sinon, le Jour Ouvrable suivant le j jour de la remise; (ii) en cas de communication électronique, le
E Jour Ouvrable suivant la réception de la communication électronique; et (iii) en cas d'expédition par
: la poste, le Jour Ouvrable suivant le jour de la réception effective, étant entendu qu'en cas de grève
CT postale, toute notification sera faite par remise à personne ou par communication électronique,

i comme prévu au présent article. |

Les adresses concernées sont les suivantes :

{ En ce qui concerne Gécamines : La Générale des Carrières et des Mines
419, Boulevard Kamanyola
B.P. 450
{ ‘ Lubumbashi #
‘ PQUR PHATNCOPIE CERTIFIEE : Nu ue Démocratique du Congo
CONFIE DORA THERE Le

LE GREHF ER DIVISION A

as. 09 MARS? n° :4243(23)41041 (secrétariat)
j Tél. n° : +243(23)41306(secrétariat)
| Email : gecamines.adg@starnet.cd
nv *T Avec copie à : .
— La Générale des Carrières et des Mines
A l'attention de: Monsieur l’Administrateur-Délégué Général

Boulevard du Souverain 30-32
B-1170 Bruxelles

Fax n° :HA2DSTER9E scoot)
Convention d’Association du I4 février 2007

United Resources Ltd. ©
St Gallerstrasse 19, 8716 Schmerikon, Suisse

Fax n°: +41 55 210 2474

Tél. n° : +41 55 210 0200

Email : info@unitedresources.com

ET

Domicile Elu : Me Jean Jacques Yoka Mampunga
Mandataire en Mines et Carrières

61, avenue Tombalbaye, Kinshasa/Gombe, RD. Congo
Tél. n° : +243 81 990 6473

Email : jjyoka@gmail.com

. ARTICLE 17.
FORCE MAJEURE

(a) En cas de Force Majeure (tel que ce terme est défini ci-après), la Partie
gravement affectée par la Force Majeure ou susceptible d'être gravement affectée par la Force
Majeure (la « Partie Affectée ») en informera sans délai les autres Parties par écrit en décrivant
cet événement de Force Majeure. : -

(b) Dès l'avènement d’un cas de Force Majeure, l'exécution des obligations de la
Partie Affectée sera suspendue pendant la durée de l'événement de Force Majeure et pour une
période additionnelle suffisante pour permettre à la Partie Affectée, agissant avec toute la
diligence requise, de se replacer dans la même situation qu'avant l'avènement dudit événement de
Force Majeure. °

{c) Tous les‘délais et tprfestes Ales: ieures à la date de survenance du cas
de Force Majeure seront adaptés po fagnir compte de l'extehsion et du retard provoqués par cet
événement de Force Majeure. , CRE mt

SANS toute la diligence raisonnablement possible
’ Majeute aussi rapidement que possible, mais cette exigence
L fin à des grèves ou autres troubles sociaux d'une manière
Bartie Afectée.

ve

(d) La Partie A!
pour éliminer cet événement de Fi
n'emporte pas l'obligation de met
qui irait à l'encontre du jugement di

. 7

(e) Au sens du prés ÉCaticie 17, terme Force Majeure signifie tout
événement soudain ou imprévisible ou insui é, hors du contrôle de la Partie Affectée, à
l'exclusion d'un manque de fonds, mais en ce compris, sans que cette énumération soit limitative :
grève, lock-out ou autres conflits sociaux; actes d'un ennemi public, émeute, actes de violence
publique, pillage, rébellion, révolte, révolution, guerre civile, coup d'Etat ou tout événement à
caractère politique affectant ou susceptible d'affecter gravement la bonne fin du Projet; incendie,
tempête, inondation, explosion; restriction gouvernementale, défaut d'obtenir toutes approbations
requises d'autorités publiques, en ce compris des organismes de protection de l'environnement.

{f) En cas de Force Majeure, les Parties se concerteront pour tenter de limiter le
dommage causé par la Force Majeure.

: .

(g) Dans l’éventualité d’un cas de Force Majeure intervenu après la création de
KICO qui persisterait au-delà d’une période de trois ans, la présente Convention restera en
vigueur et sera prorogée, sauf si une des Parties décide de résilier la prése: RES jon, auquel
cas les Parties se réuniront pour examiner les modalités dans lesqué KR Péyent se

FPAÏTEX
. 7 Convention d'Association du 14 février 2007

désaccord sur; l'existence ou la durée de la force majeure ainsi que les
tion, chacune des Parties pourra mettre en œuvre la procédure d’arbitrage
-2 de la présente Convention.

ARTICLE 18.
CLAUSE D’EQUITE

18.1. Au cas ou des événements non constitutifs de Force Majeure et non prévus et
imprévisibles par les Parties dans l'exécution ou la mise en application des termes et conditions
de la présente Convention d’Association entraîneraient une situation de non profitabilité pour
l’une ou l’autre des Parties, United Resources et Gécamines prendront acte des motifs et
circonstances de cette situation imprévisible qui sera notifiée par écrit, dans un délai raisonnable,
par la Partie invoquant la clause d’équité.

Les Parties se consulteront pour résoudre les difficultés de manière équitable.

Les Parties vérifieront si les raisons pour lesquelles la clause d'équité est invoquée sont
valables et en discuteront leur importance et implication.

18.2. En cas de litige sur les motifs d’équité invoqués ou sur la manière de les
résoudre, les Parties s’en rapporteront à l'arbitrage, conformément à l’article 15.2.

présente Convention d'Associatidi (en cè <ompn£ l'Etude de} Faisabilité) seront traitées comme
confidentielles et ne seront pas dvulguées säns-#Geord préalable et écrit des autres Parties (qui ne
pourront refuser leur accord Rotif Sd Personne quelconque sauf à des
Sociétés Affiliées, à moins qu'une XéHg divulgation ne soit Mécessaire pour réaliser une vente à un
tiers conformément aux clauses de ion .cOrp dans le Pacte d’Actionnaires, ne soit
requise pour obtenir un financement ou nèsei.requisé par la loi ou par toute autorité réglementaire
quelconque compétente. Lorsqu'une divulgation est requise par la loi ou par une autorité
réglementaire compétente, une copie de l'information dont la divulgation est requise, en ce compris,
sans limitation, tout communiqué de presse, devra être fournie aux autres Parties dans un délai aussi
raisonnable que possible avant cette divulgation.

Si la divulgation est nécessaire pour rendre effective une cession à un tiers ou pour obtenir
un financement du Projet, le tiers ou le financier sera tenu de signer un engagement de
confidentialité. Aucune Partie ne sera responsable, à l'égard des autres Parties, de toute interprétation,
opinion, conclusion ou autre information non factuelle que la Partie aura insérée dans tout rapport où
autre document fourni à la Partie qui reçoit l'information, que ce soit par négligence ou autrement.

Gécamines devront rester confidentielles.

-23-

Î Convention d'Association du 14 février 2007

ARTICLE 20.
DISPOSITIONS DIVERSES

Amendements .

La présente Convention d’Association ne peut être amendée ou modifiée que par un écrit
signé par toutes les Parties ou par leurs successeurs et cessionnaires autorisés respectifs.
Î

20.2 Cession i

United Resources pourra céder la Convention d'Association sans l'accord de
Gécamines dès lors que cette cession intervient au profit d'une Société Affiliée de United -
Resources ou d’un cessionnaire qui achèterait, en accord avec la présente Cohvention
{notamment sous réserve du droit de préemption), tout ou partie de la Participation de United
Resources dans KICO. En tout état de cause, Gécamines sera informée d’une telle cession: par
United Resources ainsi que de l’identité du cessionnaire.

20.3 Disposition Nulle

L'illégalité ou la non validité d'une quelconque disposition de la présente Convention
d’Association ou d'une quelconque déclaration faite par une des Parties dans la présente Convention
d’Association n'affectera pas la validité ou le caractère obligatoire des autres dispositions de la
présente Convention d’ Association ou des déclarations y contenues.

20.4  Renonciation

Le fait qu'une Partie à Ja présente Convention d’Association s'abstient d'exiger, à une ou
plusieurs reprises, le respect strict_d' stipulation quelconque de la présente Convention
d’Association, ne pourra pas être fflerprété $ô
renonciation par une Partie à pulati
si elle fait l'objet d'un écrit

20.5
Gécamines s'en, é tour. ! ée de la présente Convention à ne pas. (i)
continuer, initier, encor + éaBr à -régéciatÜns avec toute Personne autre que United
Resources concernant le ét jé que si de telles négociations sont en cours
à la date des présentes, elles dewbht être ent arrêtées, (fi) entreprendre toute action qui

entre Gécamines et United Resources, et (iii)
conclure d'accord avec une Personne autre que United Resources concernant le Projet.

20.6  Entier Accord

La présente Convention d’Association contient l'entier accord des Parties concernant son
objet et remplace tous accords antérieurs entre Parties y relatifs.

20.7 Engagements Complémentaires

Chaque Partie prend l'engägement, à tout moment, notamment après le
Vigueur, sur demande d'une autre Partie, de faire, de signer, de reconnaître et

-24-

Convention d’Association du 14 février 2007

ents complémentaires qui s'avéreraient raisnnablement nécessaires pour une
le toutes les dispositions de la présente Convention d’Association.

Environnement | !

Les activités de KICO s'exerceront dans le respect des normes environnementales
intemationalement reconnues comme étant de bonne pratique minière.

20.9 Langue
Cette Convention d’Association est signée en version française.
. 20.10. Date d’Entrée en Vigueur
i : | La présente Convention entrera en vigueur à la date de sa signature.

: Ainsi fait et signé E Lubumbashi, le 14 février 2007, en 8 (huit) exemplaires originaux,
chaque Partie gardant les siens. Î

, H

POUR LA GENERALE, DES CARRIÈRES ET DES MINES

L . Pult

L ES
Paul FORTIN SEKIMONYO

| Administrateur-Délégué Général Président du Conseil d'Administration

‘POUR UNITED RESOURCES AG

CONaniwe 1 :
LE Gheré ii DviS IONNAIRE, Î

Rebecca GASKIN
ï Administrateur-Délégué Général

Convention d'Association du 14 février 2007

° | ANNEXE 1
DU 28 QCTOBRE 2006 DE UNITED RESOURCES
DEPOSEE À GECAMINES.

1
l
Î

|
|

ll
i

| POUR PHITRCUDIE LE)
ù 2 CERTIFIE.
CONFORME. à MEUMAUMICE. é

LE GREFFE hr PSone 09 MARS 2007

NT

AaTA

United Resourc
St. Gallerstrasse 19
8716 Schmerikon

Switzerland
Tel: +41 55 210 0200 |.
Fax: +41 55 210 2474

A Monsieur l'Administrateur-
A l'attention de la Direction Technique
Boulevard Kamanyola, No 419
BP 450 Lubumbashi

R.D. Congo

!
Schmerikon, 28 Octobre 2006

CONCERNE: PROJET DE RELANCE DES ACTIVITES DU SIEGE DE KIPUSHI
Messieurs,

Au nom de l’Administrateur-Délégué de la société United Resources AGj;jai .
l'honneur de vous transmettre, en annexe, notre offre pour le PROJET DE RELANCE
DES ACTIVITES DU SIEGE DE KIPUSHI. Vous trouverez, ci-dessous, les principaux
éléments de cette offre.

United Resources AG a été

ressour#es fifiancières à long terme pour la réalisation
n vue de Bégérer Alongterme, un rendement du capital :
pose dedatletibilité écessaire pour adapter ses

He agement auxexigences spécifiques d'un projet,
+hautsSfandards en termes de réalisation de

disposition de considérab
de projets capitalistiques,
investi .United Resources
compétences techniques et d
afin de garantir le maintien des p
projets. :

United Resources AG est une société privée, soumise aux réglementations de la
législation suisse. Elle n'est pas cotée en bourse et peut done se concentrer sur le
financement à long terme de projets sélectionnés, sans subir les pressions liées aux
performances à court terme des sociétés cotées.

United Resources AG soumet cette offre en réponse à l'appel d'offres de GECAMINES
daté de septembre 2006 (N° 840/ADG/2006) avec le soutien et la contribution

techniques et administratifs de East Point Holding’s Ltd. (de la Poin:
sociétés affiliées de United Resources AG, Albanian Investme
(Albanian Investment Corporation). °

CAN

à

ï
î

Investment Corporation fournissent uniquement un soutien
atif afin de renforcer la capacité d'investissement de United

Fr mettre en œuvre le projet de la mine, du concentrateur de
Kipushi et de toutes autres nouvelles installations, aux plus hauts standards
professionnels et industriels sans restriction financière.

Les points essentiels de l'offre de United Resources sont les suivants :
1. Répartition des parts : :

Î

|
Actionnaires catégorie A (GECAMINES) : 37 %
Actionnaires catégorie B (United Resources) : 63 % ;

2. Montant du versement non remboursable : 25.000.000 dollars américains au
moment du transfert du titre ;

3. Royalties : Paiement par la consommation des minerais du gisement de Kipushi :
2% chiffres d’affaires hors frais de commercialisation ;

4. Prise en charges des arriérés et décomptes :‘les salaires en suspens des agents
GECAMINES du Siège de Kipushi ainsi que leurs décomptes finaux vont être
financés par United Resources jusqu’à un mdntant de 30.000.000 dollars

américains ;
EE mamontant de 221.000.000 dollars
t'aisponiBle United Resources AG pour le

xivernement et la Gécamines est

5. Le niveau d'investissement pré
américains ; le niveau de finan
projet atteindre 420.000.00 9€

6. Le niveau de revenues cré
prévue à plus que 1.000.00
United Resources est en mesurède mobilisr les ressources humaines compétentes et
suffisantes, comme l'illustre son mairé Roint-Group, qui a déployé, dans le
secteur de la métallurgie, une main épassant 7500 employés et ses sociétés
affiliées, Albanian Investment Corporation, dont la main d'œuvre est supérieure à
6000 personnes. ! k

United Resources est non seulement en mesure de proposer, mais également de
finaliser un plan de restructuration de la mine et du concentrateur de Kipushi. La
capacité technique de United Resources est démontrée par l'expérience technique de
Point Group et de Albanian Investment Corporation.

Plusieurs points clé doivent être soulignés :

ca

(a) l'expérience technique de Point Group est directement liée à l'
minière, au traitement et au raffinage de minerais de sulfure de cf

e d'une expérience tout à fait adaptée à la réhabilitation des .

le cuivre-zinc, des usines de flottation et de façonnage du cuivre-

Fonnements de travail difficiles :

Toup dispose d'une expérience’solide et tout à fait adaptée du

En développement d'applications de technologies alternatives Pour la récupération de Ja
valeur des métaux à partir de ressources de cuivre-zinc polymétalliques ;

{d) Albanian Investment Corporation dispose d'une expérience tout à fait adaptée de
, la réhabilitation de mines Souterraines, d'usines de flottation et de concentration
| magnétique et de raffinage en fonderie ;

(e) Albanian Investment Corporation dispose d'une expérience tout à fait adaptée de
u la réhabilitation de voies ferrées, routes et Ports pour le déplacement et l'évacuation
des minerais et des produits issus des minerais ;

{®) Albanian Investment Corporation dispose d'une expérience tout à fait adaptée de
: l'optimisation du processus de fusion et de la remise à niveaux des processus afin de
: se conformer aux normes de J'UE en matière d'environnement ;

(8) United Resources dispose de la capacité financière suffisante pour réaliser les
; investissements nécessaires au projet de Kipushi et de la capacité de s'y consacrer à
: long terme, comme le nécessitent les projets de réhabilitation de cette nature, sans les

L'équipe de United Resources reste toujours disponible pour expliquer les aspects
} particuliers de son offre technique et financière. .
| j

Je vous souhaite bonne réception de la présente, et vous prie d'agréer, Messieurs,
mes salutations distinguées,

ebecca Gaskin Gain
Administrateur Délégué :
United Resources AG !

i
Î
!

POUR PHAITAEC CERTINEE 9
Peas LUEt LP
FOR va Hu are) Ms 2007

EN

KIPUSHI

: Préparé par
l :
UNITED RESOURCES ÀG

CAMINES

DIRECTION TECHNIQUE

LUBUMBASHI, RÉPUBLIQUE DÉMOCRATIQUE DU CONGO
| Octobre 2006

3-

#

. 2h
A 4 FERENCES ere
T4. CAPACITE FINANCIERE.
1.2. DESCRIPTION ET EVALUATION TECHNIQUE.

1.2.1. OPTIMISATION DE LA PRODUCTION ET PRODUCTIVITE
1.2.2. GESTION DE LA PRODUCTION... .
1.2.3. POLITIQUE DE MAINTENANCE DES EQUIPEMENTS.
1.2.4. ETAPES D'AUGMENTATION DE LA CAPACITE ET
DIVERSIFICATION DES PRODUITS...
1.2.5. RESSOURCES FINANCIERES NECESSAIRE À CHAQUE ETAPE

1.3. ETUDE TECHNICO-ECONOMIQUE ET ETUDE DE FAISABILITE ….8
1.3.1. ETUDE TECHNICO-ECONOMIQUE u
1.3.2. ETUDE DE FAISABILITE
1.3.2.1. CHAPITRES DU CONTENU.
1.3.2.2, DELAIS POUR LA PRESENTATION DU DOCUM
BANCABLE......... 7 ==
1:3.2.3. NIVEAU ET MOPÉ DE "CUEEARORATION AVEC
GECAMINES
1.3.2.4. ACCES A L’
1.3.2.5. ENGAGE

2.1. ESTIMATION DES I
2.2. NIVEAU ET MODE DE
2.3. PRODUITS A COMMERCIALI
2,4. CAPACITE DE PRODUCTION FINALE

2.5. ESTIMATION DES COUTS DE PRODUCTIO
2.6. POLITIQUE COMMERCIALE. De
ASSOCIATION...
3.1. FORME ET CAD

3.1.1. Forme juridique à adopter

3.1.2. Siège social
8.1.3. Organes de gestion et composition.
3.2 Capital social de Filiale commune
3.3 La rémunération du capital
3.4. DISPOSITIONS MAJEURES DU CONTRAT D'ASSOCIATION

4.2 PROTECTION, RESTAURATION DE L’ENVIRO
INVESTISSEMENT DANS LE SOCIAL...

UMISSION DEVELOPPEMENT PROJET KHI PROPOSAL
2
a récemment été formée pour investir dans des projets
: ant les ressources naturelles et l'infrastructure dans les pays en
| Eñt. Bien que la société soit nouvelle, ses actionnaires ont mis à sa
disposition des moyens financiers importants à long terme pour des projets
nécessitant des capitaux importants, afin d'obtenir un retour à long terme sur leurs
investissements. United Resources peut adapter avec précision ses compétences
techniques et gestionnaires aux besoins particuliers d'un projet, afin de l'exécuter de
i manière performante et efficace.

United Resources AG est une société privée soumise aux réglementations de la loi
suisse. La société n'est pas inscrite sur une bourse de valeurs et de ce fait peut
s'intéresser au financement à long terme de projets sélectionnés, sans être soumise à
des exigences de performance à court terme comme une société inscrite sur une
bourse des valeurs.

United Resources AG soumet la pr: ur répondre à la demande
GECAMINES de septembre 20. ns Bas ] 06) avec l'assistance pour la
technique et la gestion et avec Ébarticipation de Point Holding’s Ltd de Point
Group (Point Group), et de laffiial s AG, the Albanian
Investment Corporation Shpl À À i i

L | AG est responsable et a été r'sauimettré la documentation de l'offre au
; | nom de chaque participant (vÿi l'AnnekéŸ{, Pouvoiyé de Réprésentation du

| Mandataire de United Resources AG, Efst Pôint Hokings Ltd., et Albanian
Investment Corporation Shpk), “et entièrement responsable des obligations
financières et juridiques associées. KO

| Comme démontré ci-dessous, Point Group et the Albanian Investment Corporation
fournissent une assistance concernant la technique et la gestion pour compléter la

capacité d'investissement de United Resources AG en vue d'exécuter le projet
d'exploitation minière et du concentrateur de Kipushi selon les normes

professionnelles et industrielles les plus élevées possibles, sans contrainte financière.
| Cette association de trois sociétés est désignée par “United Resources” ou “United
Resources AG” dans le cadre de la soumission de l'offre.

| 1.1.1. RAISON SOCIALE

Sa raison sociale est l'exploitation des mines, tel qu’en témoigne les
donnés en annexe de la présente. Ÿ.

\

LT
L'offre de United Resources AG présente l'expérience suivante dé Pomt @rc

UMISSION DEVELOPPEMENT PROJET KHI PROPOSAL

| ' 3

|

1.1.2. EXPERIENCE DANS LE SECTEUR MINIER.
| |
|

font date un rôle important dans le succès du Groupe.

À partir de son siège basé à Chypre, le Groupe a développe au cours des quinze
dernières années, ses activités commerciales dans cinq continents différents. Le
Réseau des bureaux du Groupe assure une présence en Chine, à Taïwan, en Inde, en
Iran, en Russie, au Kazakhstan, en Ukraine, en Azerbaïdjan, en Serbie, au
Monténégro, en Slovaquie, en Roumanie, en France, en Bulgarie, au Royaume Unie,
aux Etats-Unis, au Brésil et en Argentine.

En plus des activités commerciales au cours des années passées, le Groupe a pris la
décision stratégique d'augmenter ses investissements dans les secteurs de la
production et des infrastructure. Actuellement, la principale activité du Groupe est le
raffinage et le traitement du minerai de cuivre et la production de produite fini en
cuivre et en zinc : fils, câbles, tubes, barres, tôles et plaques laminées. Pour la
production de produits finis en cuivre, le groupe traite le minerai de cuivre dans le
cadre de ses opérations minières au Kazakhstan et en façonnages du minerai dans les
installations de fonderie de ses partenaires. La main-d'œuvre du Groupe pour la
production métallurgique dépasse

En plus du fait qu’il gère tout:

S phases. du traîte ent des minerais de cuivre zinc,
le groupe gère seul ou avec d’

Fr res/Les rojets méta urgiques et miniers suivants :
Pi ü giq

PES

*Usine de raffinage électrol: RE ivre à Kyshts en Russie.
fourniture et vente de min! rhi de ciiveée ét.de cath des en cuivre ;

- Acquisition en 1996 d'une mine de, guivre zinc bandonné et noyée avec un minerai
mal réparti et des réserves résiduel à exploiter de moins de deux milliolns
de tonnes ;
- réhabilitation de la mine souterraine ;

-développement géologique et minier (puits de mines et galeries à flancs de coteaux)
pour faire passer les réserves de minerai de zine, plomb, argent, or, germanium,
rhénium et cadmium ;

- gestion du façonnage du raffinage ;

*Usine de rhénium de J ezkazagnredmet au Kazakhstan,
-réhabilitation des installations d'extraction du rhénium par l’acide sulfurique-
produit pendant la fusion du cuivre ;

j
*Usine de cuivre et de Zajecar (FKS) en Serbie ;
-production de 800 tonnes de fils et de câbles isolés par mois ;

*Usine de cuivre et de laiton (VBS) de Sevojno en Serbie ;
-traite chaque année de 36.000 tonnes de cathodes de cuivre; [lus
-production de plaques et tôles laminées, de feuillards, de feuillékfd.

produits ronds, de disques, etc. wx

- production de tubes et de profilés en cuivre et en alliage de cuivig

MISSION DEVELOPPEMENT PROJET KHI PROPOSAL
4
LEA a

et Fonderies de Bor en Serbie ;

- partenariat à 37 % dans le projet gouvernemental Serbe pour la réhabilitation des
mines de cuivre de Bor (le gisement de cuivre le plus important d'Europe) et pour la
restructuration des installations de fonderie qui répondent aux exigences
environnementales de l’UE de restaurer leur rentabilité.

Le Groupe en association avec Carrom Inc, ont une expérience poussée du
développement des applications concernant les technologies alternatives pour
récupérer les métaux provenant de minerais et de concentrés en fin d'exploitation et
à faible teneur pour le gisement polymétallique de cuivre zinc plomb :

-extraction hydro métallurgique simultanée du cuivre, du zine, de l'argent, du plomb
et de l'or à partir des résidus de minerais de Maikainzoloto et de minerais difficiles à
lixivier ;

technique de flottation en colonnes et équipement pour le flottation du

minerai de cuivre zinc ;

fusion du zinc plomb{ISP) ;

fabrication de l'acide sulfurique à partir des gaz ISP et du grillage de la
yrite ; : :

Ettraction et raffinage du cadmium et de l’antimoine ;

extraction et raffinage des métaux précieux,

-raffinage électronique.

En dehors de la preduction mé i oup impliqué dans divers
secteurs notamment celui de ” Ve $'servi gestion. En partenariat
avec la Banque Européenne et{l# bah gndiale, il a fancé plusieurs projets .
pour la Reconstruction et le di feloppèr Le ‘

Albanian Investment Corporation ÉT'actionnaité ifaire de Darfo Albania
Shpk, qui possède et exploite le plus gra gisement deminerais de fer chrome
d'Europe, et est aussi l’un des plus gran nd caractéristiques de ces
opérations comprennent ce qui suit :

- opération de privatisation et de réhabilitation au travers de l'optimisation du
traitement relevant les standards de manière à rencontrer les exigences de l’union
Européenne au développement extensif de la mine souterraine en |

En dessous 1300 ;

-la capacité de production de 2,8 millions de tonnes de minerais pa

-Usine de concentration magnétique et flottation produisant
concentré par an ; i

-production de la fonderie au-delà de 180.000 tonnes d'alliag %

A

érs qui collabore Fe depuis er an avec plusieurs Danques et sociétés
Européennes : Black Sea Development Bank, Banque Mondiale, Banque Européenne
pour la Reconstruction et le Développement, Cuprom Srl, Glencore Ltd, Kazakhmis
Ltd, Lehman Brothers Commodities, Lukini SPA, Russian American Copper
Corporation, SGS AG, et Tasara SPA.

1.1.4. CAPACITE FINANCIERE

Comme United Resources AG a été récemment créé pour investir dans les projets
miniers et des infrastructures à long terme, par l'actionnaire majoiritaire de Albanian
Investment Shpk, avec le soutien d'East Point Holdings Ltd. ses bilans des trois
dernières années sont indisponibles. Néanmoins, une lettre écrite par notre banque
démontre sa capacité d'investir au niveau de 420.000.000 millions dollars
américains (USD) pour ce projet de relance des activités du siège de Kipushi.

Aussi, trouvez en annexe à la présente offre, des statuts de East Point Holdings Ltd. et
Albanian Investment Corporation Shpk.

1.2. DESCRIPTION ET EVALUATION TECHNIQUE

Les réserves considérées dans l'analyse ci-dessous sont de 3.500.000 TZn et
400.000TCu qui représentent la somme ges grtaines au dessus de
1150, celles entre 1150-1300, celles entr |

1300-1500 . M

L'exploitation minière sera conduitl devais à Ê
cuprifères, zincifères et cupro-zinci res destinés a + ce Projet

De ce fait, l' exploration et la planifi
disponibles de sorte à rentabiliser mê les gisements fandonnés ou les zones peu
connues du gisement pour améliorer les À omiques du projet.

L'utilisation des machines moins polluantes et moins coûteuses est préconisée
(engins électriques ou autres techniques d’abattage et de foration non hydrauliques)
dans la conduite des opérations minières.

La réhabilitation du complexe de concassage ainsi que la finalisation des travaux de
fonçage et d'équipement du Puits 1 ter sont incontournables pour garantir l'extraction
des minerais par le Puits 5.

L'exploitation du gisement de Kipushi se fera par les méthodes traditi ER
bien maîtrisées par la Gécamines, telles que celles par chambres vidg#@®

{SLS et CAF) et celle par sous niveaux foudroyés (SLC).

Les différents paramètres d'exploitation seront précisés lors de l'été
bancable de sorte à minimiser les coûts des travaux miniers.

SOÔMISSION DEVELOPPEMENT PROJET,KHI PROPOSAL
! 6

inière prévoit l'extraction de 300.000 ts de minerais avec des
de 18,75% zinc et 1,9 % cuivre à partir de la troisième année (an 2)
du financement (an zéro), puis 400.000 ts l'année suivante (an 3)

Il est entendu que ces niveaux de production pourront être optimisés lors de l'étude
de faisabilité.

Les minerais extraits de la mine seront traités au concentrateur de Kipushi après sa
réhabilitation complète, avec remplacement des petites cellules actuelles par d’autres
de plus grandes capacité(type Otokumpu) et installation des filtres presses,pour
produire un concentré bulk titrant 55%zinc et 2 3% cuivre au moins.

Les rendements de récupérations seront respectivement de 95% pour le Zinc et 95%
pour le cuivre.

Ce concentré sera grillé, dans un four fluo-solid en vue de la production d'acide
sulfurique nécessaire au traitement hydrométallurgique ultérieur.

Le calciné ainsi obtenu fera l’objet d’une lixiviation neutre et après décantation à
contre courant, des saignées de cette solution seront envoyées respectivement à
l'extraction par solvant cuivre (SX/Cu) et à l'extraction par solvant zinc (SX/Zn).
Ensuite, les solutions enrichies et purifiées vont respectivement vers les salles
d'électrolyse Cuivre et Zinc.

Les cathodes en cuivres grade À seront directement commercialisées. Tandis que
celles de zinc devront être coulées en ide d’un four. La capacité annüelle
de la nouvelle usine métallurgiquyde (push “ëst fixée 140.000TZn et 11.000TCu.
Finalement, la récupération d. )
d'analyse lors de l'étude de fai £, |

o
Un des problèmes majeurs à ineNürs déT'étude!
fourniture d'énergie par la Sodjété Nes a Electric té. En effet, ï est impérieux de

disposer d’une deuxième ligne
courant pour secourir le Siège d

1.2.1. OPTIMISATION DE LA PRÔDUC

L'utilisation des engins moins coûteux, la combinaison de différentes méthode
d’ exploitation et le recours à un « process control » moderne avec des logiciels
appropriés permettront d'optimiser la production et la productivité de ce projet.

1.2.2. GESTION DE LA PRODUCTION.

L'utilisation d’une ressource humaine Gécamines compétente, en plus du know how

permettront de garantir les mesures des quantités en assurant les q AS
la production par l'implantation des dispositifs de pesage, d'écha f on
d'analyse des flux de minerais à travers le flow-sheet qui sera impiafité
de ce projet.

SOUMISSION DEVELOPPEMENT PROJET KHI | PROPOSAL
7

x

DE MAINTENANCE DES EQUIPEMENTS.

ti iquer une politique de maintenance préventive pour tous les
ipeñrénts ave, éAtreposage sous douane des pièces de rechange et des principaux
Sec are dans des entrepôts sur site.
TouteTdts; ES Guantités en seront limitées au strict minimum correspondant aux
consommations devant couvrir le délai d'acheminement de nouvelles commandes.

United Resources fera recours aux Ateliers spécialisés de la Gécamines en sous
traitance pour assurer la maintenance du matériel industriel de ce Projet.

1.2.4. ETAPES D'AUGMENTATION DE LA CAPACITE ET
DIVERSIFICATION DES PRODUITS

L'augmentation de la capacité de production dépend de la possibilité d’extraction des
minerais situés sous le niveau 1150m, qui constituent la grande partie des réserves de
cette mine de Kipushi, par le Puits 1ter et le complexe de concassage.

La première étape est celle des quatre (4) premières années qui correspondent à la
période de réalisation des travaux relatifs à la réhabilitation de la mine.
La seconde étape est celle de fonctionnement en régime jusqu’à la fin du projet.

1.2.5. RESSOURCES FINANCIERES NECESSAIRE À CHAQUE ETAPE

Tous les investissements s’étalant de l’an zéro (an 0) jusqu’à l'an 3, les effets
bénéfiques pour la première étape proviennent d'un montant estimé à

+ 10.000.000 USD à placer dans les é équipe, rs, le complexe de
concassage, la ventilation et l’exhaure. ©

Le solde de 227.000.000 USD est in _— ir il ai) e des objectifs dela :
deuxième étape. EN KO,
eo

1.3. ETUDE TECHNICO-ECONO. QUE s'ÉTÉTUDE: FAISABILITE
1.3.1, ETUDE TECHNICO-ECONO QE”
RESULTATS DE L’ETUDE TECHNICO-ECO

Parts UNITED RESOURCES AG

Parts Gécamines

DRC (hors taxes)
Total

RESERVES 3500000 tonnes de zinc
tonnes de cuivre

Durée du projet
Allure de la production de zinc & cuivre
Production de zinc

UMISSION DEVELOPPEMENT PROJET KHI PROPOSAL
8

Fi à"
| Production de cuivre DUR 247060 tonnes de cuivre
: | Production d'acide +, à | 4934731 tonnes d'acide
Chiffre d'affaires NOT 4 7112419 x 1000 USD

2 219 384 x 1000 USD
41279 x 1000 USD

A Cash flow brut d'exploitation (after OPEX, before

CAPEX) 4893035 x1000 USD
Investissement + financement, 271300 x 1000 USD
' Investissement construction modules du projet . 221300 x1000 USD
‘ Financement projet pour GCM 50 000 x 1000 USD
Royalties sur réserves (pas de porte) 25000 x1000 USD
Autofinancement } 27087 x 1000 USD
Le Besoin en financement ex United Resources AG 248 897 x 1000 USD
Cash flow net économique . : : 8090640 x1000 USD
; VAN à 10% l'an ' 797 000 x 1000 USD
A TRI annuel moyen 33%
Indice de profitabilité Î | 3.2
' | Pay back period : 4 anset7 mois
i TRI annuel moyen partenaire 24%
VAN à 10% l'an
| UNITED RESOURCES AG 622535 x1000 USD
GECAMINES . Fr. 433411 X1000 USD
| GOUVERNEMENT RDC __. d HE ) x 1000 USD
| 1.3.2. ETUDE DE FAISABIL
!
1.3.2.1. CHAPITRES DU CO
| | Nous proposons les chapitres ci-dessous paf le coïftenu de l'étude de faisabilité :
e Géologie;
| Géotechnique ;
Exhaure ; ! :
Constructions des infrastructures ;
| Planification minière; :
Procédés métallurgiques ;
Commercialisation des produits ; et
| Impact social et environnemental.

1.3.2.2. DELAIS POUR LA PRESENTATION DU DOCUM

United Ressources AG a déjà pris des dispositions utiles pour mobiliser les fonds

nécessaires et démarrer l'étude de faisabilité de sorte à en présenter les résultats

| | endéans douze (12) mois (an zéro).

sg t MISSION DEVELOPPEMENT PROJET KHI PROPOSAL ”
' 8

l'implantation déce Pfojet. À compétences égales, il recourra aux bureaux d’études
Gécamines de préférence. |

|

|

1.3.2.4. ACCES A L'INFORMATION

Il est évident que Gécamines aura accès à toute l'information tout au long de la vie de
ce Projet. °

1.3.2.5. ENGAGEMENT POUR LA CONSTITUTION DE LA SOCIETE
CONJOINTE

United Resources AG s'engage à terminer l'étude de faisabilité avant la constitütion
de la société conjointe ; c’est-à-dire avant la signature des statuts de cette dernière.

2. OFFRE FINANCIERE ET COMMERCIALE
2.1. ESTIMATION DES INVESTISSEMENTS
L'investissement global (CAPEX) est estimé à 221.300.000USD.

2.2. NIVEAU ET MODE DE.FINANCEMENT 7

Comme le Projet nécessite 221.300.000USD issement (Capex), United
Resources AG va disponibiliser,une partie-sfi s et le solde proviendra
des banques. : <”

SA.
Les dépenses d’investissement sont é iSlohnéese
5 “7

132.780.000 USD la première année | £:°
66.390.000 USD la deuxième année ; kt
22.130.000 USD la troisième année. .
mn ;
de rit.
En autofinancement le projet utilisera 27.000 VO USD : sur la troisième et la
quatrième année.

2.3. PRODUITS A COMMERCIALISER

ï
Les produits à commercialiser sont :
e Les cathodes de cuivres grade A ;
e  Leslingots de Zinc; i
e  L'acide sulfurique.

2.4. CAPACITE DE PRODUCTION FINALE
La capacité annuelle de production finale est de 140.000TZn et 11.000 TCu

1
2.5. ESTIMATION DES COUTS DE PRODUCTION

SOHMISSION DEVELOPPEMENT PROVET KHI PROPOSAL :
10
| | 12
|
î -
À
| SOUMISSION DEVELOPPEMENT PROJET: KHI PROPOSAL
| L j 11

est. de”25
est de 218 USD/TZn produite
2.6. POLITIQUE COMMERCIALE
Les métaux produits seront vendus aux clients par le Projet(ventes F.0.B ou CIF).

3. ASSOCIATION

31. FORME ET CADRE DE COLLABORATION

3.1.1. Forme juridique à adopter :

La filiale commune doit être une S.P.R.L de droit Congolais, ou véhicule suggéré par
la Gécamines.

3.1.2. Siège social
Il sera localisé à Kipushi, dans la Province du Katanga.
3.1.3. Organes de gestion et composition

Les organes de gestion de la filiale commune doivent être conformes à une S.P.R.L
Congolaise

3.2 Capital social de Filiale commune Er MCUE ar
Le Capital social sera entre 500,000 et 1,500

3-3 La rémunération du capital
|

Elle doit être conforme à une S.P.R.L Congolàj

3.4. DISPOSITIONS MAJEURES DU CO
LES DEUX PARTIES
j
Le contrat d'association est donné en annexe de la présente offre.

4. DIVERS.

4.1. STRATEGIES DE FORMATION ET RECRUTEMENT DU PERSONNEL

pre. secteur. La réussite à ces sessions de formation donnera d
promotion ou un changement de corps de métier. F

Le recrutement commencera d’abord par l'intégration des agentsYWéca
de s'étendre vers le marché local de l'emploi (personnes non Géca

TAURATION DE L'ENVIRONNEMENT ET
DAN S LE SOCIAL

l'environnement et les communautaires du siège de Kipushi.
{

Pour démontrer son engagement dans ce domaine auprès de la « famille

Gécamines », United Resources AG lui a donné un montant de 570.000 USD pour la
réhabilitation des hôpitaux du Personnel Gécamines de Lubumbashi et Kipushi ainsi
qu’une école primaire Gécamines localisée à Kipushi»

United Resources s'engage à récupérer l’ancienne mine à ciel ouvert de Kipushi pour
la combler et replanter des arbres sur le site pour en améliorer l’environnement.

D DEVELOPPEMENT PROJET, KHI PROPOSAL
| ° \Z
Convention d’Association du 14 février 2007

ANNEXE 2

u |
LETTRE GECAMINES N° 1008/ADG/06 DU 15 DÉCEMBRE 2006
ADRESSÉE À UNITED RESOURCES.

l
l
: j
}
|
Ë î «
L |
|
i
: il
nl il
l
: !
, l
, '
n
} |
i

i
|

PQCUK PHDTOURIML LENTINEE

|
|
| CONFURME dem LE = 3 MARS 2007
| | :
|

CE GREFHtem DIVISTONNAIR

Gites sommaire
Boy TANGIZYA MATA

1 de Encruon

LUBUMBASHY, le d 5 DEC 2 206

Délégation Générale
N° 1.008/ADG/06

UNITED RESOURCES AG
St. Galieratrasse 19
8716 Schmerikon
Switzerland
Fax : +41 55 282 2552
Email : mall@rebeccagaskin.com

Le Concerne : RELANGE DES ACTIVITES DU SIEGE DE KIPUSHI

Réf. : N/Appel d'Offres du mois d'août 2006.

Messieurs, | 2

Nous avons le plaisir de vous informer qu'après l'examen et l'évaluation
des offres sur le projet de relance des activités du Siège de Kipushi, le Comité de
Gestion 3, avec les accords du Conseil d'Administration et de sa tutelle, retenu votre
société pour des négociations en vue de la conclusion d'un contrat de Joint-Venture
avec GECAMINES et ce canfarmément aux Termes de Référence (cfr. 9.10).

Ainsi, nous invitons votre société à venir à Lubumbashi en date du 18 |
décembre 2006 pour lesdites négociations. 2

Veulllez agréer, Messieurs, l'expression de notre considération distinguée.

|
Î
1
|
LA .
|
| LA GENERALE DES CARRIERES ET DES MINES,
up ir ÜMANI SEKIMONYO
l ne ii TEE BRESÉE du Conseil d'Administration
| LE GREFH ER . ÿ 20 .

Convention d'Association du 14 jevries

ANNEXE 3

CERTIFICAT D'EXPLOITATION ET CARTE FAISANT APPARAÎTRE LE(S)
GISEMENT(S) DU SIÈGE DE KIPUSHI ET LEURS COORDONNÉES
: GÉOGRAPHIQUES

POUR PET OCDE CERTIFIEE

CONCME à cb yee A Ca LT ‘ q mine 7907

LE GREFHER QIVISIONNAIRE,

JOUA TIQUE Dii CU Core
-
i

BE PANIER Dr

PRG. ONU AP TTUINT

Ca

nformément aux prescrits des.articles 47, alinéa 1°”, 65, alinéa 2, et 339 de la Loi n°007/2002 du 11 juillet 2002 portant Code Minier
1si qu'aux dispositions de l'article 160, alinéas 1° et 2, et 592 du Décret n°038/2003 du 26 mars 2003 portant Règlement Minier ; et

: . du portant transformation ou de la Décision de
ansformation d'office (!} du Permis d' Exploitation n° n°. 04. .en n Permis d'Exploitation n L.. Qu riom de dx ane GEGAMIMES.
£sidant ou ayant son siège social à 439412, vera. Laronyele, Léhakunabashi, dibssrakashé, IRERRDERG Se

a été établi au nom du (de la ) précité(e) (1) le présent CERTIFICAT D'EXPLOITATION constatant ledit PERMIS D'EXPLOITATION
ï lui confère le droit exclusif d'effectuer, du.o4. Avril 4999...auas dvréézon., les travaux de recherche, de développement et

exploitation de SUBSTANCE(S) MINERALE(S) suivante(s) : Cuit. Ba dé Aurore et, le cas échéant, des SUBSTANCES
>SOCIEES OÙ NON ASSOCIEES sit eo (D en a demandé l'extension à l'intérieur du PERIMÈTRE ue de. he. carrés situés

ns le Territoire def, a District de... sur. ou

i application de l'Arrêté Ministériel n°

s coordonnées géographiques des sommets sont reprises dans rame p

présent CERTIFICAT, . & E ; : *
a SE LA .

ce

ÉFE en

Êg £ *3DIRECTEUR GENERAL

22 ee Les vf Î

œ 2e fo Wirsif |

Fès |

ean-Félix MÉPANDE :

Ju
tions “spécif ques :
l'est rappelé au Titulaire de ce titre minier qu'en application de l'article 592 du Rè

les opérations exécutées en vertu de son PERMIS D'EXPLOITATION,
ficatiän ultérieure du présent CERTIFICAT D'EXPLOITATION sera, selon le cas, portée au dos de ce titre ou reprise dans une des annexes comalèmentaires qui en feront paries inégrantes.

"0 fi
1) Biffêr hf mentions inutiles
= DO TS Tes tt ones eee mes mnt ee me nn nu Deux un gen

ïglement Minier, i est tenu de respecter les dispositions du Chapitre Vi du Titre XVIN dudit Règlement visant la mise en ca

Convention d'Association du 14 février 2007

| ANNEXE 4

|
DESCRIPTION DE L’ETUDE DE FAISABILITÉ.

POUR Pharaon

IE CET
CONFukue ju IFIEE

SMRRON ET

|
LEGRERHER DIVISIONNA RE. 03 A ‘
- 1

Annexe IV du 14 février 2007

i ANNEXE 4. «

L Buts, collecte ef constitution d’une base de données

Le but de l’Etude de Faisabilité est de démontrer la rentabilité du Bien amodié dans les conditions
convenues entre les Parties.

Gécamines s’engage à transmettre dans les 3 (trois) Jours Ouvrables, et plus rapidement en cas
d’urgence, à United Resources les données en sa possession estimées par United Resources comme
utiles où nécessaires à la réalisation de l’Etude de Faisabilité et plus généralement du Projet, et ce, sur
demande de United Resources. î

! i : A D + :
Ces données pourront être de tout type (données géologiques, économiques, techniques, sociales,
environnementales ou autres).

De façon générale, Gécamines s’engage à collaborer avec United Resources ou tout tiers désigné par
United Resources pour la réalisation de l’Etude de Faisabilité.

IL Eléments de l’étude de faisabilité

Pendant cette phase, United Resources procédera à des études, recherches et établissement de rapports
traitant au moins des points suivants : .

1. Géologie / Géotechnique

- méthodes de recherche des minerais ; -
- précisions sur.les minerais (2. js les résultats des tests de traitement de ceux-ci) ;
- estimation des réens  Gqgi composition et contenu de celles-ci) ;

- l’hydrogéologie ;

L
ER =
2. Infrastructures. FE Ne.
- description et 1 sation dés\frastructures, machines et équipements à acquérir,
construire, installef ou réhabiliter ==
s me

3. Exhaure Fu LU

- travaux à exécuter (travau l’origine ciÿraux récurrents) ;
pu
4. Planification minière : .
- techniques et conditions d’exploitation des minerais ;
- techniques d’enrichissement des minerais ;
- valorisation des minerais. !

5. Procédés et schémas métallurgiques (y compris approvisionnement en électricité et en eau)

6. Commercialisation des produits
- calendrier de commercialisation des Produits ;
- qualité des produits finis et produits intermédiaires et description des marchés de l’ensemble
des Produits ;
- voies d’importation des matières nécessaires aux Opérations et des voies d'exportation des
Produits .

Projet L&W du {2 février 2007

fention et de protection, en ce compris leur coût ;
|
8. Impaètessts
- évaluation de la main d’ œuvre et du personnel ;
- impact sur l’environnement social (écoles, routes, hôpitaux, centres de loisirs ou culturels,
activités agricoles, etc ..…). î
9, Modèle économique
- coût total du Projet, incluant les Dépenses de toute nature pour l’acquisition, la construction,
l'installation et la réhabilitation des infrastructures ;
- budget de fonctionnement de KICO à partir de la Date de Début de la Production
Commerciale ;
- calendrier des Dépenses et des frais de fonctionnement ;
- évaluation des besoins en fond de roulement pour les premiers mois d’explaitation jusqu’à
l’encaissement des premières recettes de commercialisation et évolution du cash flow;
- taux d’endettement, sources de financement, période de remboursement initial, prévisions de
remboursement du financement en fonction du début de l’autofinancement ;
- durée de vie économique du Projet ;
- taux de rentabilité interne du Projet et justification des données retenues.

i 10. Planning
- délais d'achèvement de la construction des usines et des travaux de réhabilitation de la
: mine ;
- délais de mise en place des investissements devant conduire au Début de la Production
Commerciale ;
- Date de Début de la Production Commerciale.
l

POUR PHSTAQUDIE rEpripe
CONFuns ORACLE

LE GREF HER DIVISIONNAIRE, 09 MARS

Par devant Nous, KITWA DJOMBO DAVID, Notaire de résidence à
: Lubumbashi, certifions que la Convention d’Association entre la Générale des
Lo Carrières et des Mines en sigle Gécamines et United Resources AG signée le 14
février 2007 dont les clauses sont ci-dessus insérées, nous a été présenté ce jour à
Lubumbashi par :

Maître Jean Jacques Yoka Mampunga,
Avocat au Barreau de Kinshasa/Gombe et Mandataire en Mines et Carrières.------

Comparaissant en personne et en présence de..kndeme. KASCAOC. LLALNA 615...
Monster BA ETIUBE TI UERS, nee ee nee men

um

. scene nent mon aneesen
agents de Administration, résidant tous deux à Lubumbashi, témoins
instrumentaire à ce requis, réunissant les conditions exigées par la loi-------..

Lecture faite du contenu de l'acte susdit a été faite par Nous Notaire, au
comparant et aux témoins, le comparant préqualifié a déclaré devant Nous et en
présence desdits témoins que l'acte susdit tel qu'il est dressé, renferme bien
l'expression la volonté des signataires...

Signature du comparant.

Signature du Notaire

HLTWA PRO 'AVID

POUR Phare Ro FENTE
CONFUU  gu | :

a

PF.

Pour xp ét Hon oerti fi ée
gonforue

Labenbneh , le 1Y07:00Te
LE NOTATRE,

| e KITVA F2 pa =

